Title: To George Washington from Timothy Pickering, 21 July 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office July 21. 1795.
          
          On the 16th instant I received from Governor Jay, an answer to my letter of the 3d relative to the intended negociations with

the Onondagas, Cayugas & Oneidas for the purchase of their lands. In my letter was inclosed the opinion of the Attorney General, that those negociations could not lawfully be had without the intervention of the government of the United States. A copy of the Governor’s answer I have now the honour to inclose.
          This day I have received a letter dated the [ ] from Governor Jay, covering the copy of a conference between the St Regis Indians and the Agents of New-York, relative to the claims of those Indians to lands in the northern part of that State, and an extract from an act of the legislature, providing for a negociatiation with those Indians, to adjust and compensate their claims. Of this Extract, and of the Governor’s letter inclosing it, copies are herewith transmitted. The conference is uninteresting. The amount of it is merely a claim on the part of those Indians to the lands mentioned, and an agreement, on the part of New-York, to meet them at a convenient time & place, to settle those claims: the time “not to be later in the next fall than while the travelling is good.”
          By the Act of the legislature of which an extract is inclosed, & the Governor’s letter referring to the subject of it, a distinction seems to have been taken between the lands in the northern parts of the state, claimed by the St Regis Indians, and those of the Oneidas Onondagas & Cayugas. With respect to the latter, the intervention of the General Government has not been thought requisite: but in regard to the former, Governor Jay has resorted to it; as the act of the legislature of New-York authorized him to do.
          Beside that no objection occurs to me to the proposed negociation with the St Regis Indians, it would seem desirable to give facility to every measure of a state government which conforms to the regulations prescribed by the laws of the Union.
          Mr Elsworth & Mr Sedgwick being members of Congress, & the former a Senator, seem ineligible. It may be agreeable to Coll Wadsworth to take a journey to Lake George at the season of the year proposed by the Governor for the treaty: but should you think proper to name him, his willingness to serve as a commissioner may be previously ascertained. I take leave to mention Mr Boudinot, late member of Congress from New Jersey, as probably disposed to undertake such a mission. One commissioner would seem sufficient; and of the gentlemen whom

you would think fit to appoint, the assent of some one may be previously obtained. They may be enquired of in succession, in the order you shall be pleased to designate.
          Yesterday I received a letter from Mr Stephen Higginson, a well informed merchant of Boston, & formerly a member of Congress, describing the proceedings of the late Boston townmeeting, upon the treaty with Great-Britain. The information it contains was evidently designed to be communicated to the President of the United States: I therefore inclose a copy of Mr Higginson’s letter. With the greatest respect, I am sir, your most obedt servant
          
            Timothy Pickering
          
        